                        THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION
                                IllinoisFebruacityry 2

                                     )
MARTESA LEE,                         )
                                     )
                    Plaintiff,       )
                                     )                 No. 20-CV-1508
          v.                         )
                                     )                 Hon, John J. Tharp, Jr.
CITY OF CHICAGO, a municipal         )
corporation, Chicago Police Officer  )                 Mag. Judge Jeffrey Cummings
RAYMOND J. HARAN, and Chicago Police )
Sergeant WILLIAM J. SPYKER,          )
                                     )                 Jury Trial Demanded.
                    Defendants.      )


              JOINT INITIAL STATUS REPORT PURSUANT TO FRCP 26(f)

   On June 8, 2020, the parties conferred as required by Fed. R. Civ. P. 26(f). Plaintiff

participated in the conference via her counsel, Jordan Marsh, and Defendants

participated via their counsel,      Mark Winistorfer, Raoul Mowatt, and Stephanie

Sotomayor. The parties discussed the matters required by Rule 26(f)(2).

   1.   Nature of the Case:
        A.    Attorneys of record:
              For Plaintiff:

              Jordan Marsh
              Law Office of Jordan Marsh, LLC
              5250 Old Orchard Rd Suite 300
              Skokie IL 60077
              p (312) 401-5510
              f (312) 667-9216
              jordan@jmarshlaw.com


              For Defendants Haran and Spyker:

              Mark Winistorfer
              Gregory Beck
              Brian Wilson
              City of Chicago Department of Law


                                            1
              Federal Civil Rights Litigation Division
              30 N. LaSalle Street, Suite 900
              Chicago, IL 60602
              (312) 744 - 6905 (Winistorfer)
              mark.winistorfer2@cityofchicago.org


              For Defendant City of Chicago:

              Raoul Mowatt
              Jonathan Clark Green
              Stephanie Sotomayor
              City of Chicago Department of Law
              Federal Civil Rights Litigation Division
              30 N. LaSalle Street, Suite 900
              Chicago, IL 60602
              (312) 744-3283 (Mowatt)
              raoul.mowatt@cityofchicago.org

      B.      Nature of claims asserted: This case arises out of the arrest and

detention of Plaintiff Martesa Lee by the Defendants. Plaintiff claims that Defendant

officers arrested her in retaliation for her attempt to pursue a complaint against

Defendant Haran. Plaintiff asserts three federal claims and two substantive state law

claims.

  Plaintiff’s federal claims are 1) Violation of Plaintiff’s First Amendment Rights, 2)

Unlawful Detention, and 3) False Arrest/Illegal Seizure.

  Plaintiff’s state law claims are 1) False Imprisonment, 2) Intentional Infliction of

Emotional Distress, and 3) Indemnification.


      C.      Major legal and factual issues in the case:

           1. Was Plaintiff threatened with arrest in order to prevent her from pursuing a
              complaint against Defendant Haran?

           2. Was Plaintiff arrested in retaliation for her stated intent to pursue a
              complaint against Defendant Haran?

           3. Was there probable cause for Plaintiff’s arrest?


                                              2
              4. If there was probable cause for Plaintiff’s arrest, do the facts of this case fit
                 within the exception to the no-probable cause requirement enunciated in
                 Nieves v. Bartlett, 139 S.Ct. 1715 (2019)?

              5. Did the alleged conduct of Defendants Haran and Spyker rise to the level
                 of extreme or outrageous conduct, did the Defendants know or should
                 they have known that video footage of Plaintiff’s arrest and/or detention
                 would be broadcast by a media outlet, and did the emotional distress
                 allegedly suffered by Plaintiff rise to the level of the extreme emotional
                 distress necessary to support a claim of intentional infliction of emotional
                 distress consistent with the requirements enunciated in Feltmeier v.
                 Feltmeier, 207 Ill. 2d 263, 269, 798 N.E.2d 75, 80 (2003)?

         D.      Relief sought: Plaintiff seeks compensatory and punitive damages, and

reasonable attorney’s fees and costs.

  2.     Basis for Federal Jurisdiction:

                 A.     Federal Question: 42 USC § 1983, 28 USC §§ 1331 and 1343.

                 B.     Supplemental Jurisdiction: 28 USC § 1367.

                        There is no diversity of citizenship among the parties.

  3.     Status of service:

         All parties have been served.

  4.     Consent to Proceed Before a United States Magistrate Judge:

  Counsel have advised the parties that they may proceed before a Magistrate Judge if

they consent unanimously. The parties do not unanimously consent to proceed before

the Magistrate Judge.

  5.     Motions: Defendants have filed an unopposed motion for an extension of time

to prepare their MIDP disclosures from June 8, 2020 to June 22, 2020.

  6.     Status of Settlement Discussions:

         A.      Parties have engaged in informal settlement discussions, and remain far

apart.



                                                 3
       B.     Defendant City of Chicago served an offer of judgment pursuant to FRCP

68, which Plaintiff rejected on May 5, 2020. At this point, it appears the parties will be

unable to resolve this matter prior to written and oral discovery in the absence of a

settlement conference.

       C.     The parties do not request a settlement conference at this time.

  7.   proposed case management schedule:

       A.     The parties agree that discovery may be requested on the following

subjects (without waiver of any objections to such requests): Plaintiff’s claims; Plaintiff’s

alleged damages; Plaintiff’s mitigation of damages; and Defendants’ defenses. The

parties agree that the format of discovery will be written discovery requests, requests to

admit, subpoenas, and depositions.

       B.     The parties do not yet know if ESI will be involved in this case, but agree

to work together amicably and in good faith to resolve any issues that may arise.

       C.     The parties do not anticipate any issues about claims of privilege or

protection as trial-preparation materials.

       D.     The parties will complete fact discovery by December 31, 2020, assuming

the parties will be able to conduct depositions in a timely fashion after written discovery,

in light of the current pandemic. If delays arise, one or more of the parties will petition

the court for appropriate relief.

       E.     There is no dispute as to the discovery schedule.

  8.   Experts: The parties do not anticipate the necessity of retained or non-retained

expert witnesses at this time, but reserve the right to disclose the same.




                                             4
  9.    Discovery modifications: At this time, the parties do not anticipate the need to

modify the limitations on discovery imposed under the Federal Rules of Civil Procedure

or the Court’s Local Rules.

  10. MIDP Responses: MIDP Responses are due on or before June 8, 2020 for all

parties. Defendants have requested a short extension pursuant to Rule 29 in light of the

ongoing pandemic and civil unrest, which Plaintiff does not oppose.

  11. Dispositive motions: Dispositive motions to be filed on or before February 19,

2021.

  Dated: June 8, 2020.



  /s/ Jordan Marsh                              /s/ Mark D. Winistorfer

  LAW OFFICE OF JORDAN MARSH                     City of Chicago Department of Law
  5250 Old Orchard Rd Suite 300                  Federal Civil Rights Litigation Division
  Skokie IL 60077                                30 N. LaSalle Street, Suite 900
  (312) 401-5510                                 Chicago, IL 60602
  jordan@jmarshlaw.com                           (312) 744-6905
                                                 mark.winistorfer2@cityofchicago.org

  /s/ Raoul Vertick Mowatt                        /s/Stephanie Sotomayor

 City of Chicago Department of Law                CITY OF CHICAGO DEPT. OF LAW
 30 N. LaSalle St., Suite 900                     30 LaSalle Street, Suite 900
 Chicago, IL 60602                                Chicago, IL 60602
 (312) 744-3283                                   (312) 744-9171
 Raoul.mowatt@cityofchicago.org                   Stephanie.sotomayor@cityofchicago.org




                                            5
